Charles T. Major, J.
The above claims were filed to recover damages for personal injuries sustained by infant claimant, Phyllis Fabricant, and for loss of services and medical expenses incurred by her father, claimant Harry Fabricant, by reason of the alleged negligence of the State of New York.
*2About noon on Sunday, July 12, 1953, claimants accompanied by friends, arrived by automobile at Tallman State Park for a picnic. The car was parked in the regular parking area which was substantially level, covered with macadam, and bordered with logs about one foot in diameter and ten feet long, laid end to end.
Claimants maintain that the ends of one of these logs were out of place from one foot to one and one-half feet, causing the infant claimant to stumble and fall, and fracturing her left arm.
Claimants’ credible evidence is insufficient to sustain the burden of proof. Two patrolmen personally inspected the parking area, including the logs, several times, both before and after the accident, and found no such condition as alleged by the claimants. The court finds that the logs were not out of line so as to create a dangerous or hazardous condition. Further, the claimants have failed to establish that the State had notice of any dangerous or hazardous condition of the logs or parking area.
The court finds no negligence on the part of the State which caused or contributed to this accident. The parking area and logs surrounding it were maintained in a reasonably safe condition, in accordance with the duty of the State in the operation and maintenance of its parks.
The above-entitled claims are both dismissed, and judgment is directed accordingly.
The foregoing constitutes the written and signed decision of the court upon which judgment may be entered. (Civ. Prac. Act, § 440.)